Case 5:20-cv-00370-MCS-MAA Document 13 Filed 10/05/20 Page 1 of 1 Page ID #:64



  1
  2
                                                                 JS-6
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    Michael W. Mitchell, Jr.,               Case No. 5:20-cv-00370-MCS-MAA
 12                       Petitioner,
             v.                                JUDGMENT
 13
 14    Warden J. Gasetllo,
 15                       Respondent.
 16
 17         Pursuant to the Order Accepting Report and Recommendation of the United
 18   States Magistrate Judge,
 19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
 20   action is dismissed with prejudice.
 21
 22   DATED: October 5, 2020
 23
 24                                     ____________________________________
                                              ___________________________
                                                                   _
                                        MARK CC. SCARSI
 25                                     UNITED STATES DISTRICT JUDGE
 26
 27
 28
